Citation Nr: 1203411	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for residuals of an old healed fracture of the lateral malleolus of the right ankle and assigned a 10 percent disability rating.

The issue of entitlement to service connection for bilateral pes planus as secondary to a service-connected right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
 

REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for an initial increased rating.

The record shows that the Veteran was last afforded a VA joints examination to address his right ankle disability in September 2008.  At that time, he reported recurrent pain and swelling in the ankle.  He indicated that at times, the pain was associated with weight-bearing.  He also reported that he was generally more symptomatic during cold weather and that his ankle tended to give way if he stepped onto an uneven surface.  Regarding flare-ups, the Veteran reported daily flare-ups of pain during cold weather, and flare-ups once every couple of weeks during warmer weather.  Precipitating factors included extended periods of standing and walking, and relief is obtained by rest and medications.  The Veteran reported taking Tramadol for pain.  Regarding occupational functioning, the Veteran reported that he continued to work full-time as a casino dealer.  His job required prolonged standing, which caused pain but did not prevent him from performing his job duties.  However, he leaned on the edge of the table frequently during his work shift, and also left early whenever the opportunity was offered.  The Veteran reported that he was independent in his activities of daily living.  He reported use of a cane around the house, although he did not use a cane it work.  He also reported use of a lace-up ankle brace two to three times per week, and a splint or ankle-foot orthosis while sleeping.  

On physical examination of the right ankle, the Veteran was observed to have a minimal limp and slight lateral swelling.  Range of motion testing revealed dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  There was no pain on motion or additional limitation of motion after repetitive motion.  There was tenderness over the lateral aspect of the ankle and drawer sign was felt to be positive.  X-rays of the right ankle revealed a small plantar spur but was otherwise unremarkable.  The examiner diagnosed residuals of old healed fracture of the lateral malleolus of the right ankle.  It was noted that there was no additional limitation of motion after three repetitive motions, but an opinion regarding additional limitation of motion in degrees during flare-ups could not be provided without resorting to speculation.

The record thereafter shows that the Veteran has undergone additional VA outpatient treatment for his right ankle disability.  Specifically, in November 2008, the Veteran sought additional treatment for complaints of right ankle pain with prolonged standing.  However, it is unclear whether the Veteran has obtained additional medical care subsequent to November 2008, as no VA records dated after February 2009 have yet been associated with his claims folder.  As it appears that subsequent VA records may exist that are relevant to his claim, the Board finds that a remand is warranted in order to obtain those outstanding records.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted in order to afford the Veteran a new VA examination with respect to his right ankle disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran's September 2008 VA joints examination is somewhat stale, and the record shows that he has sought subsequent treatment for right ankle symptoms.  Additionally, March 2009 and November 2011 statements from the Veteran's service representative assert that the Veteran's right ankle disability has progressively worsened since the September 2008 examination and that the disability interferes with his employment.  As it appears that there may have been a significant change in the Veteran's service-connected right ankle disability, the Board finds that a new examination is needed to address the current severity of that condition.  That new examination should expressly consider the Veteran's right ankle disability in the context of its history and, thus, include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2011).  Additionally, in light of the foregoing assertions regarding the impact of the Veteran's right ankle disability on his employment, the examiner should provide an opinion regarding the effects of the right ankle disability on occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Jackson, Mississippi, to expressly include medical records dated since February 2009.

2.  After the above development has been completed,  schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ankle disability.  The claims folder must be reviewed by the examiner, and the review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records; the Veteran's June 2006 and November 2008 VA examination reports; and any lay evidence suggesting that Veteran's service-connected right ankle problems are worse than shown on his prior examinations.  The VA examiner's opinion should specifically address the following:

(a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's right ankle disability. 

(b)  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

(d)  Discuss whether any right ankle disability is productive of any additional functional impairment.

(e)  State what impact, if any, the Veteran's right ankle disability has on his occupational functioning and daily living. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that informs him of all pertinent rating criteria and specifically considers the provisions of 38 CFR 3.321(b).  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

